DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-12 and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   There is no support in the specification for the claimed limitation of “the organic layer is configured to further completely fill-in the hole trench”, as recited in claims 1 and 20, because the first inorganic layer fill up part of the hole trench.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (10,615,369) in view of Shin et al. (2012/0013970) and Kim et al. (2017/0031323).
Regarding claims 1 and 20, Choi et al. teach in figure 10 and related text an electroluminescence display device comprising: 
a substrate 10 having a display area DA and a non-display area NDA surrounding the display area (see figure 2), the display area having a plurality of pixels for displaying images; 
a pixel array layer 20, 30 disposed on the substrate; 
an encapsulation layer TE disposed on the pixel array layer, the encapsulation layer including a first inorganic layer 32, an organic layer 33 on the first inorganic layer and a second inorganic layer 34 on the organic layer;

a first inner dam 32, 33 surrounding the through-hole MH; and 
a hole-trench BR surrounding the first inner dam, 
wherein the hole-trench BR includes: 
a bottom surface defined at a position recessed at a certain depth from an upper surface of the substrate 10; 
an upper surface defined at a bottom surface of the first inner dam; and 
a sidewall for connecting the bottom surface of the hole-trench with the upper surface of the hole-trench,
wherein the first inorganic layer 32 is configured to be deposited on the upper surface, the sidewall and the bottom surface of the hole-trench BR, and to cover the inner dam, wherein the organic layer 33 is configured to further fill-in the hole trench, and to be in contact with a portion of an inner wall of the inner dam, and 
wherein the second inorganic layer 34 is configured to be deposited on the organic layer 33, and to be in contact with the first inorganic layer 32 on an upper surface and an outer sidewall of the inner dam.
Choi et al. do not explicitly state that the first inner dam surrounding the through-hole and the hole-trench surrounding the first inner dam and do not teach that the organic layer 33 is configured to completely fill-in the hole trench.
Shin et al. teach in figure 7 and related text a first inner dam 180 surrounding the through-hole (the holes containing pixels surrounded by dam 180, see also figure 3 
Kim et al. teach in figure 8 and related text that the organic layer PCL is configured to completely fill-in the hole trench.
Kim et al., Shin et al. and Choi et al. are analogous art because they are directed to display structures comprising through holes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the first inner dam surrounding the through-hole and the hole-trench surrounding the first inner dam, as taught by Shin et al. and to configure the organic layer to completely fill-in the hole trench, as taught by Kim et al., in Choi et al.’s device in order to provide better protection to the device and by also improving the degree of blocking of introduction of external moisture or oxygen.

Regarding claim 2, Choi et al. teach in figure 10 and related text a display area includes: a light emitting diode configured to provide image information; and a driving element configured to drive the light emitting diode in order to operate the devices in their intended use.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange a light emitting layer of the light emitting diode on the bottom surface of the hole-trench and the upper 

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to define the position of the bottom surface of the hole-trench at any selected one position in a range of from 20% of a thickness of the substrate to 70% of the thickness of the substrate from the upper surface of the substrate in prior art’s device in order to reduce the size of the device.

Regarding claim 5, the combined device includes the hole-trench is arranged between the first inner dam and a group of adjacent pixels arranged closest to the first inner dam among the plurality of pixels (see figure 7 of Shin et al.).

Regarding claim 6, the combined device includes the hole- trench has a closed curve shape corresponding to a shape of the through-hole.  

Regarding claim 7, Choi et al. teach in figures 11A, 11B, 12 and related text that the hole- trench has any one of a polygonal shape, a circular shape and an oval shape, which surrounds (at least partially surround) the through-hole.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the hole-trench having a 

Regarding claim 11, Choi et al. teach in figure 10 and related text that the pixel array layer includes: a thin film transistor layer 12, 20 formed on the substrate 11; a planarization layer 23 covering the thin film transistor layer; an anode electrode E1 connected with a thin film transistor arranged in the thin film transistor layer and arranged on the planarization layer 23; and a bank defining a light emitting area in the anode electrode, wherein the hole-trench BR passes through the bank, the planarization layer and the thin film transistor layer, and is recessed into the substrate 11 with a certain thickness less than a thickness of the substrate.

Regarding claim 12, Choi et al. teach in figure 10 and related text that the first inner dam 32, 33 further includes a spacer 32 arranged on the planarization layer and the bank, the spacer 32 surrounding the through-hole MH.

Regarding claim 17, Choi et al. teach in figure 10 and related text that the pixel array layer 20, 30 and the substrate 11 are exposed at a sidewall of the through-hole MH.

Regarding claim 18, Choi et al. teach in figure 10 and related text that the light emitting layer that is arranged on the bottom surface of the hole-trench BR is located below the upper surface of the substrate 11.



Regarding claim 20, Choi et al., Kim et al. and Shin et al. teach substantially the entire claimed structure, as applied to claim 1 above. 

	
Response to Arguments
1.	Applicants argue that “Choi fails to disclose that the organic layer is configured to further completely fill-in the hole- trench, as recited in claim 1”, because “only thin layers of first and second inorganic layers 32, 34 are coated on inner surfaces and sidewalls in the interior of the blocking groove BR, and there still remains a cavity in the blocking groove BR of Choi”.
Applicants further argue that “Choi does not or must not fill-in the blocking groove BR with the sealing member TE or the upper film UP, but maintains the blocking 

1.	Choi does not teach against completely filling-in the groove BR.  Choi does not state that the blocking groove BR must remain in an exposed state, as argue by applicants.  Since the first and second inorganic layers 32, 34 block the introduction of moisture or oxygen, and thus provide better protection to the device, an artisan would be motivated to provide more protection to the device by completely filling groove BR.

2.	The rest of applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





O.N.								/ORI NADAV/
12/31/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800